EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree (i)to the joint filing, on behalf of each of them, of a statement on Schedule 13D (including amendments thereto) with respect to the Series A Preferred Stock, par value $0.0001 per share, of Titan Iron Ore Corp., a Nevada corporation; and (ii)that this agreement be included as Exhibit 1 to such joint filing. The undersigned acknowledge that each shall be responsible for the timely filing of any amendments to such joint filing and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others. [Signature page follows.] IN WITNESS WHEREOF, the undersigned have executed this agreement. Dated: February18, 2014 By: /s/Dean Rositano Dean Rositano, individually By: /s/Robert Rositano, Jr. Robert Rositano, Jr., individually COPPER CREEK HOLDINGS, LLC By: /s/Robert Rositano, Jr. Name: Robert Rositano, Jr. Title: Managing Member By: /s/Stacy Rositano Name: Stacy Rositano Title: Managing Member CHECKMATE MOBILE, INC. By: /s/Dean Rositano Name: Dean Rositano Title: President
